Citation Nr: 0702182	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-14 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran, her sister (M.K.) and a paralegal (R.C.)


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2006, the veteran and her sister appeared at the RO 
and presented testimony in support of the claim before the 
undersigned Veterans Law Judge.  A transcript of that 
testimony has been associated with the claims file.  
Following the hearing, additional evidence, accompanied by a 
waiver of RO consideration was received in September 2006, 
which will be considered by the Board in adjudication of this 
appeal.

The veteran's attorney states that the claim on appeal 
involves not only PTSD, but also major depression.  The Board 
has recharacterized the claim accordingly.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim and apprised of whose responsibility - 
hers or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of her appeal has been obtained.

2.  The veteran did not engage in combat with the enemy; her 
alleged stressor, instead, involves a reported sexual 
assault.

3.  The veteran's reported in-service stressor, claimed to 
have involved sexual assaults, has not been verified.

4.  The appellant has not been diagnosed with PTSD based on a 
verified in-service stressor.

5.  A psychiatric disorder other than PTSD, namely major 
depressive disorder, was not initially diagnosed until more 
than 20 years after the veteran's separation from service and 
there has been no competent evidence presented which 
etiologically relates this currently diagnosed disorder to 
service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD is not warranted.  38 U.S.C.A. § 
1110, 1112 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

        Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

VA satisfied its duty to notify by means of March 2003 and 
November 2005 letters from the RO to the appellant.  The 
letters informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession to the 
AOJ.  Since the March 2003 letter was issued before the 
initial adjudication of this claim in June 2003, there is no 
prejudicial timing defect under Pelegrini because the 
appellant has been provided an opportunity to respond to this 
VCAA notification prior to the adjudication of her claim.

Moreover, the letter issued in March 2003 was well suited to 
this individual case, requesting a statement of potential 
sources of supporting evidence regarding the veteran's 
alleged stressors and furnishing a PTSD questionnaire form to 
her for her completion.  This request letter was in keeping 
with the requirements of Patton v. West, 12 Vet. App. 272, 
276 (1999), regarding the special care to be exercised in 
requesting corroborating evidence from the veteran or 
otherwise corroborating claims of personal assault stressors.  
In May 2003 VA received the veteran's completed PTSD stressor 
statement/questionnaire and later in August 2003 lay 
statements were received for the record.  Following the 
November 2005 duty to assist letter, the veteran again 
responded with the submission of additional evidence 
accompanied by a waiver.  The Board finds the veteran has not 
indicated the existence of evidence from any additional 
sources that may corroborate her account of the stressor 
incidents.  Therefore, further requests to the veteran for 
evidence corroborating the claimed stressor is not required 
based upon the duty to assist, or under either Patton v. West 
or the provisions of VA Adjudication Procedure Manual M21-1, 
Part III, Chapter 5.14 c. (instructions for PTSD claims based 
on personal assault.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Such notice was provided to 
the veteran in March and October 2006.  However, as a 
practical matter, since the appellant's service connection 
claim is denied, any issues of disability rating or effective 
date become moot.  Therefore, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.

        Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, her service personnel 
records, her post-service VA medical records, the results of 
two VA mental status examinations, several lay statements, 
Board hearing testimony and a VA medical statement submitted 
by the veteran.  The Board has carefully reviewed the 
appellant's statements and concludes that she has not 
identified further evidence not already of record that could 
be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  The Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claims. 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 
3.159(c) (2006).

A review of the record reflects that a mental health 
evaluation was conducted by VA in February 2003 and a VA PTSD 
examination was conducted in August 2003.  The veteran's 
attorney has argued that these evaluations were inadequate 
and or insufficiently detailed and maintains that another 
examination is warranted.  It is clear, at least from the 
August 2003 examination report, that a full history, 
including a summary of the veteran's reported stressors was 
obtained from her and considered and that claims folder data, 
including previous VA medical records were accessed and 
reviewed by the examiner by computer.  In essence, the August 
2003 examination was comprehensive and complete.  A new 
examination is not required simply because the veteran and 
her representative are unhappy with the results of an 
examination which was already conducted.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
Moreover, subsequent to the August 2003 VA examination, a 
supplemental VA medical opinion was added to the record in 
2006.  In addition, as will be discussed below, in the 
absence of a verified stressor event(s) another VA 
examination is not necessary to evaluate this appeal. 

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



II.  Factual Background

The service medical records reveal no complaints, treatment 
or diagnosis relating to PTSD or any psychiatric disorder.  
The July 1972 separation examination reflects that the 
psychiatric evaluation was normal and the veteran denied 
having depression or excessive worry, or nervous trouble of 
any sort. 

The veteran's personnel file reflects that her primary MOS 
was dental assistant and shows that she was transferred to 
duty at Fort Dix, NJ, in mid-June 1972.  Records reflect that 
the veteran applied for a transfer from that station in July 
1972 which was denied.  In July 1972, records show that the 
veteran refused to perform her duties and willfully disobeyed 
orders from two Colonels, in violation of Article 90 UCMJ, 
for which she was administratively punished under Article 15.  
In late July 1972, it was determined and the veteran was 
notified that she would not be promoted due to disrespect to 
a superior commissioned officer and she was relieved from 
duty.  In summary, prior to her discharge from service in 
mid-August 1972, the veteran was counseled 7 times between 
June 5, 1972 and August 3, 1972: twice in conjunction with 
requests for transfer; once concerning promotion status; 
twice to discuss her refusal to work; once for qualitative 
management matters and once with respect to Article 15 
action.  

Upon VA examination conducted in November 1972, psychiatric 
evaluation was normal.

The veteran filed her initial service connection claim for 
PTSD in November 2002.  A November 2002 VA record documents 
that the veteran's initial psychiatric complaints were made 
at that time.  VA records show that she was seen in January 
2003 for a mental health assessment.  Her chief complaint was 
having knots in her stomach.  It was noted that she had no 
previous psychiatric history.  She also reported symptoms of 
lack of focus and bad dreams for the past 2 years which she 
attributed to incidents that happened to her in the military.  
She stated that after being informed that her requests for a 
transfer to another base had been denied, a lesbian officer 
tried to grab her in a bathroom and another lesbian officer 
chased/tried to attack her in a supply room.  She reported 
that she did not remain in the military because she was 
afraid of lesbian activity.  The Axis I diagnoses included: 
rule out mood disorder, PTSD and depression.  

The veteran underwent an evaluation by a VA psychologist in 
February 2003.  She gave a history of depression, anxiety and 
bothersome memories of attempted assaults in the military.  
She described 2 incidents which she reported occurred in 1973 
at Fort Dix in which 2 different female Sergeants chased and 
attempted to grab her.  One incident reportedly occurred in a 
restroom and the other in a supply room.  She reported that 
in both cases, the female sergeant was a known lesbian, and 
the veteran stated that she was fearful of assault.  She 
reported that in both instances, she escaped without being 
touched and had subsequent feelings of betrayal, 
hypervigilence and a sense that she was never safe. 

The report indicated that she has had thoughts of those 
incidents since the military but they had not bothered her 
until the past 2 years.  She reported having nightmares 1 to 
3 times a week consisting of trying to getaway from someone.  
It was noted that sexual assault stimuli triggered anger.  It 
was noted that she was unable to identify the stressor that 
may have precipitated increased anxiety and depression.  The 
examiner concluded that based on the available information, 
the veteran did not meet the criteria for PTSD or a panic 
disorder.  

The veteran completed a PTSD questionnaire in May 2003 
indicating that her stressors occurred in June and July 1973 
in Fort Dix, NJ while assigned to the W.A.C. barracks and 
supply center.  The veteran described these attacks as sexual 
attacks by female officers.  She reported that one incident 
occurred when a Sergeant attempted to accost her in the 
bathroom and subsequently in a stall.  She was unsuccessful, 
but the veteran reported that she was scared and angry and 
she woke up her cube mate.  She reported that a second 
"attack" occurred when she worked in supply and was on 
Article 15.  She stated that a 1st Sergeant (name could not 
be recalled) sneaked up behind her while she was taking 
clothing from a bin; the veteran indicated that she 
maneuvered the bin between them and the Sergeant was pushing 
the bin against her and kept trying to reach for the veteran.  
The veteran indicated that she escaped and ran crying through 
the basement.  She stated that these events went unreported 
because the CO of the W.A.C. unit at Fort Dix was a lesbian 
and she did not want to confide in her.  The veteran provided 
additional information, stating that at the time of the 
incidents, she had discussed them with her cube mate 
"[redacted]" who was in the same dental unit as the veteran, 
but could not remember her last name and did not know how to 
reach her.  

A VA PTSD examination was conducted in August 2003.  She gave 
a history of attempted attacks by two different Sergeants in 
a bathroom and in a basement (as detailed previously herein).  
She provided additional information, stating that she tried 
to get a transfer, but found that they were throwing replies 
for her transfer request in the trash.  She reported that she 
had been told that people had blankets thrown over them and 
had been badly beaten up.  She added that she had heard the 
CO was gay, and did not report the incidents because she did 
not believe it would be helpful.  An impression of major 
depression was made.  

The examiner commented that the veteran was not assaulted 
physically.  It was noted that she was threatened 2 times and 
handled herself and solved her problems well.  The examiner 
documented that he or she did not see enough to make a PTSD 
diagnosis.  The examiner was aware that reports in the 
computer indicated that the veteran did qualify for a PTSD 
diagnosis, but stated that this was not shown by evidence in 
the claims folder.  

Lay statements from two of the veteran's friends were 
provided in August 2003.  Both friends indicated that the 
veteran had told them of attempted attacks on her which she 
reports occurred during service.  Both friends indicated that 
by observation and the veteran's own reports, these events 
had impacted her mood, focus and confidence post-service.  

The record contains a June 2006 medical statement authored by 
a VA clinical psychologist.  The psychologist reported that 
the veteran had been treated by the VA mental health clinic 
since January 2003 and had been given several possible 
diagnoses including major depressive disorder and PTSD 
related to her military sexual trauma.  The psychologist 
indicated that she had treated the veteran since April 2003 
in conjunction with a group for women who had experienced 
sexual trauma, particularly while in the military.  She 
indicated that in August 2003, having interviewed the veteran 
and fully reviewed the progress notes, the veteran was found 
to have met the full criteria for PTSD, specifically related 
to her military sexual trauma.  She added that the veteran's 
symptoms were chronic and of delayed onset.  The psychologist 
also stated that a diagnosis of major depressive disorder 
related to PTSD was also warranted for the veteran.  She 
concluded that the veteran's mental conditions were highly 
likely to be causally related to her traumatic military 
events and to cognitive distortions caused by the same.  

The veteran and her sister presented testimony at a travel 
Board hearing held before the undersigned Veterans Law Judge 
in June 2006.  The veteran's attorney began the proceedings 
by alleging that the August 2003 VA examination of the 
veteran was insufficiently detailed in that it failed to 
specify or address any DSM-IV criteria for assessing the 
sufficiency of sexual assault or a PTSD stressor.  He also 
maintained that the examination did not address whether 
stressors were present or not, whether they were likely 
related to the appellant's military trauma, and that the 
examiner did not have access to the claims file for review 
and furthermore, failed to address the diagnoses of anxiety 
and depression and the related question of whether they were 
related to the veteran's period of service, to include 
incidents of sexual trauma that reported occurred therein.  
The veteran's attorney further argued that the veteran's 
reported stressors were substantiated by evidence which 
revealed that there were abrupt changes in the veteran's 
military proficiency, conduct and evaluation marks from 
before and after the time the occurrence of the veteran's 
reported incidents.  He observed that prior to the incidents, 
she had excellent marks, but soon after the incidents, she 
received unsatisfactory marks and was subject to disciplinary 
action.  

The veteran testified that two different incidents 
(stressors) occurred in June and July 1972.  She stated that 
her performance prior to June 1972 was excellent and 
thereafter it deteriorated after the incidents in service.  
She testified that she had been doing well at Fort Sam 
Houston in San Antonio, TX, but was transferred to Fort Dix, 
NJ in May 1972.  She indicated that she had requested to be 
transferred back to Fort Sam Houston and was told by a 
specialist that replies to her requests were being thrown in 
the trash.  She indicated that she wanted to be transferred 
back to Fort Sam Houston because she had just gotten married 
and wanted to go back home.  

The veteran testified that following the assaults that 
reportedly occurred in June and July 1972, she talked to a 
commanding officer of the WAC division, but nothing ever 
happened, and she did not even know if this was ever 
documented.  She testified that she kept going back to the CO 
to talk to her about it, with no result.  She indicated that 
she also reported the incidents to a Colonel and a General in 
conjunction with her Article 15, with no result.  She 
testified that she never went to the medical clinic 
concerning the incidents.  She named Sergeant "J" as the 
perpetrator of one of the claimed incidents, but could not 
remember the other sergeant's name, but they were both women.  
She indicated that she did not file any written complaint.  
She testified that she told her family members about the 
incidents who advised her to report it to someone in charge 
and stated that she had shared these events with her (former) 
husband in written correspondence.  She also stated that she 
had discussed the matter with her church pastor.  She 
indicated that her initial symptoms, such as social 
withdrawal, occurred about a year after her discharge from 
service, but stated that she initially sought treatment (VA) 
in 2002.  

The veteran's sister testified that the veteran had called 
her and her mother in 1972 at which time she discussed with 
her sister and mother that during service the women (a 
Sergeant) were messing with each other and waking them up and 
trying to attack them.  

After the hearing, the veteran submitted additional evidence, 
specifically a statement from her ex-husband which was 
received for the record in September 2006, which was 
accompanied by a waiver.  He indicated that while the veteran 
was stationed at Fort Dix, she would call him and write to 
him about lesbian soldiers and their continued harassment to 
her and other soldiers.  He stated that she complained to him 
of 2 attacks on her and told him that she had reported the 
attacks to someone in the military, but nothing happened.  He 
indicated that post-service, her behavior had changed 
ultimately resulting in divorce.  



III.  Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.   38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
certain diseases, such as psychoses may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  The Board re-iterates that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders.  See 38 C.F.R. § 4.125.

When the evidence does not establish that a veteran is a 
combat veteran, her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, her alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran does not contend that she engaged 
in combat with the enemy.  Accordingly, as a matter of law, a 
medical professional cannot provide supporting evidence that 
a claimed in-service combat-related event actually occurred 
based on a post-service medical examination.  In addition, 
the veteran's own testimony, standing alone, will not be 
sufficient.  Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).

Because the veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship. M21-1, Part III, 
5.14c(7)(a)-(o). Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence. 

In personal assault claims, secondary evidence which 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician."  This approach has been codified 
at 38 C.F.R. § 3.304(f)(3).  See also Patton v. West, 12 Vet. 
App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  Notably, in March 2003, the RO 
requested from the veteran the types of evidence described in 
M21-1 and 38 C.F.R. § 3.304(f)(3).  

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding her alleged symptoms, 
including nightmares, flashbacks, and other difficulties she 
associates with her active service, if the Board does not 
find the statements regarding her symptoms to be credible.

The question of a "stressor" also bears upon credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions. 38 C.F.R. § 
3.304(d).  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
occurrence of an event alleged as the "stressor" upon which a 
PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative 
determination, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993).

The veteran contends that she suffers from a psychiatric 
disorder, to include PTSD as a result of the stressors which 
occurred during active service, specified as being nearly 
sexually assaulted on two different occasions by fellow 
servicewomen.  The Board is indeed very mindful of the fact 
that veterans claiming service connection for disability due 
to in-service personal assault face unique problems 
documenting their claims.  Since assault is an extremely 
personal and sensitive issue, many incidents of personal 
assault are not officially reported, and victims of this type 
of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.

The Board finds that the claimed stressors pertaining to 
personal assault have not been verified, and that the 
preponderance of the evidence weighs against the claim.  
Service medical records do not indicate that the veteran was 
ever assaulted by any other service member and do not contain 
any indication of treatment for such things as contusions or 
lacerations consistent with a sexual or physical assault.  In 
addition, the Board has searched the veteran's service 
personnel and service medical records for the various types 
of evidence which may constitute evidence of a personal or 
sexual assault, such as evidence of behavioral changes, or 
treatment for physical conditions consistent with the claim, 
see e.g., M21-1, paragraph 11.38c, but the evidence does not 
support her claim.  Although the veteran was disciplined 
during service for failure to obey orders from a Colonel on 
two occasions, the evidence does not indicate that this 
action resulted from nor had any relation to an alleged 
sexual assault.  On both occasions, she simply refused to 
perform her assigned duties as a dental assistant and 
according to her 2006 testimony; this was because her 
transfer request had been denied.  Attitude and disciplinary 
problems were cited for the veteran's failure to be promoted 
and again, the veteran herself has indicated and the evidence 
reflects that this is related to her denial of a transfer.  

A critical issue in this case is the veteran's credibility.  
In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  
Initially, the record as a whole clearly demonstrates that 
the veteran never mentioned the alleged assault for decades 
after service, and only brought up the subject with VA 
medical personnel after November 2002, when she filed her 
claim of entitlement to monetary benefits with VA.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal 
interest may affect the credibility of testimony].  See also 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].  

In this regard, the Board finds it interesting to note that 
when the veteran was seen by VA in August 2002, prior to 
filing a VA compensation claim, she denied having symptoms of 
depression, anxiety, panic attacks, mood disorder, agitation 
or irritability and she did not mention any disturbing or 
significant incidents which occurred in service.  However, 
when seen in January 2003 for a mental health assessment, 
after filing her PTSD claim, she reported symptoms of lack of 
focus and bad dreams for the past 2 years which she 
attributed to incidents that happened to her in the military.  

The veteran's credibility is also questioned in connection 
with her inconsistent statements and testimony regarding when 
and whether the alleged stressor incidents were ever 
reported.  Curiously, when the veteran provided a stressor 
statement in May 2003, she specifically stated that these 
events went unreported because the CO of the W.A.C. unit at 
Fort Dix was a lesbian and she did not want to confide in 
her.  In the May 2003 statement, the veteran did report that 
at the time of the incidents, she had discussed them with her 
cube mate "[redacted]" who was in the same dental unit as 
the veteran, but could not remember her last name and did not 
know how to reach her.  However, in her hearing testimony 
given in 2006, the veteran indicated that she told the CO of 
the attacks and repeatedly asked the CO about it with no 
result.  The hearing testimony also indicated that the 
veteran discussed the matter during service with her mother, 
her sister, her pastor, a Colonel and a General, yet there is 
absolutely no documentation of any such contacts in the 
service medical or personnel records or dated proximate to 
the veteran's period of service.  As a fact-finding matter, 
the Board finds enough serious questions about the veracity 
and accuracy of the veteran's account to raise serious 
credibility issues with her testimony and statements. 

The Board is aware that the veteran's friends and ex-husband 
have provided statements to the effect that the veteran told 
them of the assaults in 1972 and that her behavior changed 
thereafter.  The lay statements merely transcribed the 
veteran's account of the alleged incidents and do not contain 
any eyewitness accounts of a change in the veteran's behavior 
around 1972; in fact, the 2003 statements indicate that the 
veteran's behavior had only changed during the 3 to 4 years 
or so prior to 2003.  It is clear that none of the sources 
were actually present when the incidents allegedly occurred.  
The Board is compelled to point out that these statements 
were provided for the record in 2003 and 2006, more than 30 
years after the veteran's discharge from service, and in 
essence represent at best, remote recollections.  Not only 
may these sources memories be dimmed with time, but self 
interest may play a role in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest 
may affect the credibility of testimony); cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).  Concerning this, the Board 
notes that "definitions of credibility do not necessarily 
confine that concept to the narrow peg of truthfulness.  It 
has been termed as "the quality or power of inspiring 
belief."  WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY (1966).  
"Credibility involves more than demeanor.  It apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Carbo v. United 
States, 314 F.2d 718, 749 (9th Cir. 1963);  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971).  

The Board finds that the available clinical records are 
entitled to more probative weight than the recollections of 
the veteran's friends and family members of events which 
occurred decades previously.  The negative clinical and 
documentary evidence of any psychiatric treatment or of the 
veteran's reported stressors from 1972 until November 2002 is 
more probative than the remote assertions of the veteran's 
friends and family members made in the context of her claim 
for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

In summary, all of the evidence concerning the alleged in-
service sexual assaults emanates from the veteran herself.  
The veteran's reported stressors are not supported by 
contemporaneous evidence and the Board does not find the 
veteran's assertions credible in light of the record as a 
whole.  Element (3) of 38 C.F.R. § 3.304(f), a verified 
stressor, has therefore not been met, and the veteran's 
service-connection claim for PTSD fails on that basis.

Moreover, post-service treatment records primarily from VA, 
show that the veteran initially received psychiatric 
treatment beginning in November 2002, more than 30 years 
after the veteran's discharge from service.  VA mental and 
PTSD evaluations conducted in February 2003 and August 2003, 
which both took into account the veteran's reported in-
service stressors, failed to result in a PTSD diagnosis.  

The record before the Board does reflect that PTSD was 
diagnosed in August 2003 by a VA clinical psychologist, based 
upon the veteran's reported military sexual trauma.  However, 
the Board is not required to grant service connection for 
PTSD because a physician accepted the veteran's description 
of her active service experiences as credible.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board is not required 
to accept the veteran's uncorroborated account of her active 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  This VA medical provider generally restated the 
veteran's account of the in-service stressor and accepted it 
as credible.  However, such statements are undermined by two 
factors: (1) the medical opinion is clearly based upon the 
veteran's uncorroborated recitation of the alleged stressor; 
and (2) the medical opinions did not include an objective 
review of the in-service evidence or any other 
contemporaneous indicia that might bolster the veteran's 
reported stressor.  

In this respect, although an examiner can render a current 
diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The Board is not required 
to accept a physician's diagnosis just because the physician 
accepted the veteran's description of her military 
experiences as credible and diagnosed the veteran as having 
PTSD.  See West, 7 Vet. App. at 77 (quoting Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992)).  Likewise, medical 
statements that accept a veteran's reports as credible and 
relate her PTSD to events experienced in service do not 
constitute the requisite credible evidence of the occurrence 
of a stressor.  As such, this opinion also cannot be relied 
on.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the 
Court rejected a medical opinion as "immaterial" where there 
was no indication the physician had reviewed relevant SMRs or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).

Furthermore, mere contentions, statements and testimony of 
the veteran and other lay persons, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate the condition with conditions documented 
while in service, or service in general, is not competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, neither the 
appellant nor the other lay persons who have provided 
evidence for the record have the medical expertise to 
diagnose PTSD and relate it to described incidents during 
service.

In summary, the Board acknowledges that the record contains a 
diagnosis of PTSD.  Notwithstanding this diagnosis, service 
connection for PTSD is not warranted, because there is no 
credible supporting evidence that the claimed in-service 
stressor(s) occurred.  In the absence of a verified stressor, 
the diagnosis of PTSD which is of record is not sufficient to 
support the claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's service.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. App. 70, 78 
(1994).  Since the veteran's claimed stressors have not been 
verified, the diagnosis of PTSD was based on a questionable 
history that is inadequate for rating purposes, and may not 
be relied upon by the Board.  See West, 7 Vet. App. at 78.  
The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.

The record also includes variously diagnosed acquired 
psychiatric conditions, including major depressive disorder, 
diagnosed by VA in August 2003.  As noted above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.

There are no in-service records of any complaints of, or 
treatment for, depression or any psychiatric disorder, and 
the enlistment and separation examinations report negative 
histories of depression and normal psychiatric findings.  
There is also no record of any complaints of, or treatment 
for, depression within a year after separation of service.  
The earliest recorded medical history reflects that the 
veteran was initially seen due to psychiatric complaints in 
November 2002, more than 30 years after her separation from 
active service.  A psychiatric diagnosis was initially made 
in early 2003.  

The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  Therefore, 
neither chronicity nor continuity of symptomatology is 
established.  38 C.F.R. § 3.303(b) (2006).

Moreover, there is no competent medical evidence linking a 
diagnosed psychiatric disorder other than PTSD to service.  
Neither the VA evaluations conducted in February or August 
2003 nor the June 2006 medical statement offered an opinion 
etiologically linking the currently diagnosed major 
depressive disorder to service.  Moreover, even if such 
evidence were presented, the Board notes that evidence 
consisting of information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Thus, because any such medical opinion 
offered would necessarily be based on uncorroborated 
statements of the veteran, they would not constitute 
competent medical evidence.

Furthermore, as there were no in-service medical findings or 
other evidence indicative of psychiatric symptoms, any 
opinion on whether the current disability is linked to 
service, would obviously be speculative.  Medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 
30,33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Simply put, there is no relevant complaint, clinical finding, 
or laboratory finding for a clinician to link the veteran's 
currently diagnosed psychiatric disorder, major depression, 
to her military service.  Thus, the preponderance of the 
evidence is against a finding that the currently diagnosed 
psychiatric disorder is related to active service.  As the 
preponderance of the evidence is against this service 
connection claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


